McCay, Judge.
It would be going far to interfere with this verdict. The evidence on both sides was the subject of consideration for the jury. True, it may preponderate, in our judgment, against the verdict. But we are not a Court of appeal from the verdicts of juries upon the facts. Is the verdict illegal — does it display manifest mistake or prejudice? We think not. The defendants’ testimony, though apparently very positive, is in fact only so in opinion, and not in statement of material facts. All these witnesses only say the guano did in fact do no good. They do not show the season was not unpropitious for guano — that it was not very dry. Indeed two of them say, in effect, one that the cotton did grow higher, and the other that it opened sooner. These are the two particulars in which manure shows itself. Ifj nothwithstanding this, there was not a good crop, the conclusion is very natural that it was for some other reason than the worthlessness of the fertilizer. In such a case as this, especially ought the verdict of the jury in favor of the plaintiff have special significance.
Judgment affirmed.